           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MITCHELL J. MAGEE, M.D., United
States of America, ex re 1.; and
TODD M. DEWEY, M.D.                                      PLAINTIFFS

v.                       No. 4:19-mc-17-DPM

TEXAS HEART HOSPITAL OF THE
SOUTHWEST, LLP                                         DEFENDANT

                              ORDER
     Status report, NQ 5, appreciated. Embedded request to stay this
matter until 16 March 2020 granted. Status report due by 2 March 2020.

     So Ordered.


                                     D.P. Marsh;ilJ.
                                     United States District Judge
